 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 153 
In the House of Representatives, U. S.,

March 5, 2009
 
RESOLUTION 
Commending the University of Southern California Trojan football team for its victory in the 2009 Rose Bowl. 
 
 
Whereas the University of Southern California (USC) Trojan football team achieved many historic accomplishments during the 2008 regular season;  
Whereas the USC Trojan football team has now won more Rose Bowls than any other team in the Nation;  
Whereas USC has achieved its seventh straight top 5 finish;  
Whereas USC achieved an unprecedented seventh consecutive season of at least 11 or more victories;  
Whereas USC was invited to make an unprecedented seventh consecutive Bowl Championship Series appearance;  
Whereas USC won an unprecedented seventh consecutive Pacific–10 (Pac–10) Conference championship;  
Whereas USC has become the first school to win 3 consecutive Rose Bowls;  
Whereas USC has appeared in a record-tying fourth consecutive Rose Bowl;  
Whereas USC is now tied with the record for most bowl victories of all time;  
Whereas USC has won 86 of its last 96 games;  
Whereas with USC’s 2009 Rose Bowl victory, the Pac–10 Conference finished a perfect 5 and 0 in post-season bowl appearances;  
Whereas, during the 2008 season, USC’s defense was ranked number one in the Nation, holding opponents to just over 221 yards per game;  
Whereas, during the 2008 season, USC featured 3 All-American first team players (linebackers Rey Maualuga, Brian Cushing, and safety Taylor Mays);  
Whereas USC will feature 5 players in the Under Armour Senior Bowl game held in Mobile, Alabama (linebackers Rey Maualuga, Brian Cushing, and Clay Matthews, and defensive linemen Fili Moala and Kyle Moore);  
Whereas USC head football coach Pete Carroll is 88 and 15 (85.4 percent) in 8 years (2001 to 2008) as a college head coach at USC, his record is the best winning percentage of any current NCAA Division I coach with at least 5 years of experience;  
Whereas Coach Pete Carroll was featured on CBS’s “60 Minutes”, not only for his football accomplishments but for his work with “A Better L.A.”, a nonprofit group consisting of a consortium of local agencies and organizations working to reduce gang violence by empowering change in individuals and communities;  
Whereas, in the fall of 2008, Coach Pete Carroll helped organize “LA Live Peace 08”, a march and rally at the Coliseum to promote gang intervention and non-violence in Los Angeles;  
Whereas the annual Rose Bowl is the oldest of all college bowl games, and its history and prestige have earned it the title “The Granddaddy of Them All”;  
Whereas USC has played in the Rose Bowl on 33 occasions and won 24 times, both records exceeding any other collegiate football program;  
Whereas, during the 2009 Rose Bowl game, quarterback Mark Sanchez passed for a game second-best 413 yards, a game record-tying 4 touchdown passes, and ran for a touchdown;  
Whereas Sanchez’s efforts resulted in him being named the Offensive Most Valuable Player of the game;  
Whereas, during the 2009 Rose Bowl game, linebacker Kaluka Maiava made 4 tackles and 2 pass breakups, and he was named the Defensive Most Valuable Player of the game;  
Whereas with linebacker Kaluka Maiava taking home Defensive MVP honors, each linebacker in USC’s starting lineup has now been named defensive MVP of the Rose Bowl (Kaluka Maiava in 2009, Rey Maualuga in 2008, and Brian Cushing in 2007); and  
Whereas, under the leadership of USC’s 10th president, Steven B. Sample, USC has established itself as a world-class research university, known for its leadership in the fields of communication, media, public diplomacy, the sciences, and the arts: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Southern California (USC) Trojan football team and USC President Steven B. Sample for USC’s victory in the 2009 Rose Bowl;  
(2)applauds Coach Pete Carroll for his leadership not only on the football field, but also in the community; and  
(3)recognizes the achievements of the players, coaches, students, alumni, and staff who were instrumental in helping the University of Southern California win the Rose Bowl.  
 
Lorraine C. Miller,Clerk.
